Nania v Metropolitan Tr. Auth. (2015 NY Slip Op 00694)





Nania v Metropolitan Tr. Auth.


2015 NY Slip Op 00694


Decided on January 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2015

Gonzalez, P.J., Friedman, Andrias, Gische, Kapnick, JJ.


14073 402990/10

[*1] Matteo Nania, Plaintiff-Respondent,
vMetropolitan Transit Authority, et al., Defendants-Appellants.


Zaklukiewicz & Puzo, LLP, Islip Terrace (Daniel E. Furshpan of counsel), for appellants.
Matteo Nania, respondent pro se.

Order, Supreme Court, New York County (George J. Silver, J.), entered August 20, 2013, which granted plaintiff's motion for reargument and, upon reargument, denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Under the circumstances presented, where the parties offered conflicting versions as to how the accident occurred, the court properly found that triable issues of fact and credibility precluded the dismissal of the action (see Odikpo v American Tr., Inc., 72 AD3d 568 [1st Dept 2010]; Elamin v Robert Express, 290 AD2d 291 [1st Dept 2002]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 29, 2015
CLERK